Filed pursuant to Rule 433 March 30, 2016 Relating to Preliminary Prospectus Supplement dated March 30, 2016 to Registration Statement No. 333-201910 THE STATE TREASURY OF THE REPUBLIC OF POLAND Represented by the Minister of Finance Pricing Term Sheet Issuer: The State Treasury of the Republic of Poland Represented by the Minister of Finance Principal Amount: U.S.$1,750,000,000 Maturity Date: April 6, 2026 Coupon: 3.25% Price to Public: 99.249% Yield to Maturity: 3.339% Spread to Benchmark Treasury: + 150 basis points Benchmark Treasury: UST 1.625% due February 15, 2026 Benchmark Treasury Yield: 1.839% Interest Payment Dates: April 6and October 6, commencing October 6, 2016 Pricing Date: March 30, 2016 Settlement Date (T+5): April 6, 2016 CUSIP / ISIN: 731011AU6 / US731011AU68 Denominations: U.S.$1,000 and integral multiples thereof Day Count: 360-day year of twelve 30-day months Joint Bookrunners: Barclays Capital Inc., BNP Paribas, Deutsche Bank Securities Inc., and J.P. Morgan Securities plc Ratings of the Republic of Poland: A2 (Moody’s) / BBB+ (S&P) / A- (Fitch) Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (“SEC”) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital Inc. at +1 , BNP Paribas at +44 , Deutsche Bank Securities Inc. at +1 or J.P. Morgan Securities plc at +44 20 7134 2468.
